DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to applicant’s amendment and remarks dated March 22, 2022.  Claims 1, 17-18, and 20 have been amended.  Claims 15-16 have been cancelled.  Claims 1-14 and 17-20 are pending and stand rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150034100 A1 (hereinafter PARK).
Regarding claim 1, PARK discloses a smoking article comprising a rod of smokable material in a tubular support structure and the machinery for making (abstract).  PARK discloses an aerosol-generating article (Fig. 1, schematic of smoking article, ¶8) having a proximal end (Fig. 2, proximal end 12a, ¶24) and a distal end (Fig. 2, distal end 15, ¶25).  The smoking article comprises an inner tubular element (Inside of Fig. 2), comprising an inner wrapping sheet (Fig. 2, blank 11, ¶24) circumscribing a combustible heat source (Fig. 2, tobacco or like material 4) positioned towards the distal end of the aerosol-generating article.  PARK further discloses a void space positioned towards the proximal end of the aerosol-generating article, and an aerosol- forming substrate (Fig. 2, filter 7) positioned between the combustible heat source and the void space.  

    PNG
    media_image1.png
    485
    500
    media_image1.png
    Greyscale

PARK further discloses an outer wrapping sheet (Fig. 2, outer sheet 13, ¶29) to form an outer tubular element (Fig. 1, tubular support 2, ¶24) of the aerosol-generating article when rolled about a longitudinal axis (Fig. 2, longitudinal axis X-X'), the outer wrapping sheet comprising: a first edge comprising a proximal portion and a distal portion, wherein the proximal portion includes a glued section, and wherein the distal portion extends from the proximal portion at an acute angle relative to the longitudinal axis (Fig. 14A, ¶46).  See side by side comparison below.

    PNG
    media_image2.png
    642
    1354
    media_image2.png
    Greyscale


PARK further discloses wherein the inner tubular element comprises a collapsible portion surrounding the void space so as to allow the combustible heat source to be moved into the outer tubular element.  PARK discloses a space between which is void (see annotated side-by-side figures below).  Additionally, under enough pressure all wrappers have a collapsible portion.  Further PARK discloses in Fig. 4, the combustible heat source moving into the void space in a retracted position (¶22).
Regarding claim 2, PARK discloses the aerosol-generating article of claim 1 as discussed above.  PARK further discloses wherein the proximal portion of the first edge is substantially parallel to the longitudinal axis.  As with the instant application, when the outer wrapper is assembled the proximal portion is substantially parallel to the longitudinal axis
Regarding claim 3, PARK discloses the aerosol-generating article of claim 1 as discussed above.  PARK further discloses wherein the outer wrapping sheet further comprising a second edge, opposed to the first edge and comprising a second edge proximal portion and a second edge distal portion, wherein the first and second edges define a width of the sheet. (See annotated side by side figures below)

    PNG
    media_image3.png
    645
    1360
    media_image3.png
    Greyscale
 
Regarding claim 6, PARK discloses the aerosol-generating article of claim 3 as discussed above.  PARK further discloses wherein the outer wrapping sheet further comprises proximal and distal end edges extending between the first and second edges at respective proximal and distal ends thereof.  The instant application has labeled proximal end edge 205 on Fig. 3.  This is also labeled as centerline 155.  See annotated side by side figures below.

    PNG
    media_image4.png
    645
    1359
    media_image4.png
    Greyscale

Regarding claims 7 and 8, PARK discloses the aerosol-generating article of claim 3 as discussed above.  PARK further discloses wherein a first region (region 25-1) is defined by the area of sheet between the first edge proximal portion and the second edge proximal portion, and wherein a first glue pattern, which includes the glued section, is applied to the first region and wherein the first glue pattern is applied across the whole extent of the first region.  As can be seen in the annotated figures above, the glue is applied PARK in the same regions and with the same pattern as the instant application. 
Regarding claims 9 and 10, PARK discloses the aerosol-generating article of claim 3 as discussed above.  PARK further discloses wherein a second region is defined by the area of sheet between the first edge distal portion and the second edge distal portion, and wherein the second region is split into a first zone (11-1) adjacent the first edge and a second zone (19-1) adjacent the second edge by a boundary line (line separating 19-1 from 11-1) extending from the distal end edge to the first region, and wherein a second glue pattern is applied to the second zone and wherein the second glue pattern is applied across the whole extent of the second zone (¶46).
Regarding claim 11, PARK discloses the aerosol-generating article of claim 9 as discussed above.  PARK further discloses wherein the boundary line is substantially parallel to the first edge distal portion.  See Fig. 14A.
Regarding claim 12, PARK discloses the aerosol-generating article of claim 1 as discussed above.  PARK further discloses wherein the outer tubular element extends from the proximal end of the aerosol-generating article towards the distal end thereof.  This is illustrated in Fig. 1.  
Regarding claim 13, PARK discloses the aerosol-generating article of claim 1 as discussed above.  PARK further discloses wherein the outer wrapping sheet overwraps at least a portion of the inner tubular element.  This can be seen in Fig. 2.
Regarding claim 14, PARK discloses the aerosol-generating article of claim 1 as discussed above.  PARK further discloses wherein the glued section of the first edge proximal portion is adhesively joined to a proximal end of the inner tubular element.  As illustrated in Figs. 14B and 14C, upon completion of adhesion of the outer wrapping sheet, the proximal portion is joined to the inner tubular element.  (¶29) 
Regarding claim 17, PARK discloses a method of manufacturing (¶4).  PARK discloses wherein the aerosol-generating article (Fig. 1, schematic of smoking article, ¶8) has a proximal end (Fig. 2, proximal end 12a, ¶24) and a distal end (Fig. 2, distal end 15, ¶25).  PARK discloses  providing an inner tubular element comprising an inner wrapping sheet (Fig. 2, tipping paper 9, ¶23) circumscribing a combustible heat source (Fig. 2, tobacco or like material 4) positioned towards the distal end of the aerosol-generating article.  PARK further discloses a void space positioned towards the proximal end of the aerosol-generating article, and an aerosol- forming substrate (Fig. 2, filter 7) positioned between the combustible heat source and the void space.  

    PNG
    media_image1.png
    485
    500
    media_image1.png
    Greyscale

PARK further discloses providing an outer wrapping sheet comprising a first edge comprising a proximal portion and a distal portion, wherein the proximal portion includes a glued section, and wherein the distal portion extends from the proximal portion at an acute angle relative to the longitudinal axis . (Fig. 14A, ¶46).  See side by side comparison below.

    PNG
    media_image2.png
    642
    1354
    media_image2.png
    Greyscale

PARK further discloses wherein the inner tubular element comprises a collapsible portion surrounding the void space so as to allow the combustible heat source to be moved into the outer tubular element.  PARK discloses a space between which is void (see annotated side-by-side figures below).  Additionally, under enough pressure all wrappers have a collapsible portion.  Further PARK discloses in Fig. 4, the combustible heat source moving into the void space in a retracted position (¶22).
PARK further discloses overwrapping at least a portion of the inner tubular element with the outer wrapping sheet (Seen in Fig. 2) by, starting from the first edge of the outer wrapping sheet: adhesively joining the first edge proximal portion to the inner tubular element by bringing the glued section into contact with a proximal end of the inner tubular element; and, wrapping the outer wrapping sheet about the inner tubular element by rolling (¶45-¶46).
Regarding claim 18, PARK discloses the method of claim 17 as discussed above.  PARK further discloses wherein the overwrapping procedure comprises applying the outer wrapping sheet using a rotating drum (Fig. 7, drum 21, ¶34).
Regarding claim 19, PARK discloses the method of claim 18 as discussed above.  PARK further discloses wherein the overwrapping comprises rolling the inner tubular element through a pinch (Fig. 7, space between drum 21 and guiding member 24) between the rotating drum on which the outer wrapping sheet is temporarily attached and a stationary guide plate (Fig. 7, guide member 24, ¶34), the outer wrapping sheet wrapping around the inner tubular element during passage through the pinch.
Regarding claim 20, PARK discloses the method of claim 17 as discussed above.  PARK further discloses comprising manufacturing a pair of aerosol-generating articles back-to-back (Fig. 14B), including providing a singular mouthpiece filter element (filter segment 12) having first (Figs. 14B-14C, 12-1) and second (Figs. 14B-14C, 12-2) ends corresponding to initially conjoined first and second mouthpiece filters, wherein providing the inner tubular element comprises providing first and second inner tubular elements which are mounted to the respective first and second ends of the singular mouthpiece filter element, wherein the overwrapping of the first and second inner tubular elements is simultaneous, using a single outer wrapping sheet symmetrical about the centre of the mouthpiece filter element to form initially conjoined first and second outer tubular elements, the method including cutting through the conjoined outer tubular elements and the mouthpiece filter element to separate the conjoined articles into first and second aerosol-generating articles (¶46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over PARK.
Regarding claims 4-5, PARK discloses the aerosol-generating article of claim 3 as discussed above.  PARK may not explicitly disclose wherein the second edge proximal portion is substantially parallel to and substantially the same length as the proximal portion of the first edge and wherein the second edge distal portion is substantially parallel to and substantially the same length as the distal portion of the first edge.
PARK discloses first and second edges of the wrapping.  PARK does not disclose the specific proportions of the edges with respect to each other.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PARK to provide wherein the second edge proximal portion is substantially parallel to and substantially the same length as the proximal portion of the first edge and wherein the second edge distal portion is substantially parallel to and substantially the same length as the distal portion of the first edge.  Although it is not taught that the sides can be the same length, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the lengths of the sides of the wrapper could be substantially the same length.  In the instant case, the device of PARK would not operate differently with the claimed values and would function appropriately with the claimed values.  Further, Applicant places no criticality on the edges being the same length as claimed, indicating simply that the value “may” be within the claimed ranges (instant application ¶14).
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.
Applicant has amended claims 1 and 17 to recite a new limitation, an aerosol-forming substrate positioned between the combustible heat source and the void space.  However, for reasons discussed above, this limitation is anticipated by PARK.  PARK discloses a filter between the void and the combustible heat source.  A filter can function as an aerosol-forming substrate insomuch as filters can be flavored and thereby generate an aerosol.  Additionally, the aerosol from the tobacco rod goes through the filter.  Given broadest reasonable interpretation the aerosol is further formed and purified within the filter, making it an aerosol forming substrate.  
Applicant has also included the limitations of claims 15 - 16 now in the independent claims.  However, inclusion of previously rejected dependent claim limitations in the independent claim does not overcome prior art rejections.  The inner tubular element disclosed in PARK is collapsible and is able to accept the combustible heat source to be moved into it as shown in Fig. 4.
Applicant argues, “Second, as illustrated above in Park, the space between filters 12 and 7 is not circumscribed by either the tipping paper 9 or the wrapper 5. Thus, Park does not describe "wherein the inner tubular element comprises a collapsible portion surrounding the void space," as recited in amended independent claims 1 and 17. The Office Action clearly errs in stating that "under enough pressure all wrappers have a collapsible portion," and further fails to identify where in Park the tipping paper 9 or the wrapper 5 circumscribe the space between filters 12 and 7. See Non-Final Office Action, November 23, 2021, pages 7-8. The tipping paper 9 and the wrapper 5 cannot collapse into the space between filters 12 and 7 because they do not extend or circumscribe around that space. Applicant respectfully submits that the amendments herein overcome this rejection.”
Fig. 2 of the instant application and Fig. 2 of PARK both illustrate a smoking article with an inner tubular element and outer tubular element.  PARK discloses a void space that is collapsible and circumscribed by both the blank 11 and the outer wrapper 13.  
Regarding the 35 U.S.C. rejection of claims 4-5 being unpatentable over PARK the rejection is maintained.  Applicant argues, “The Office Action states that Park does not explicitly disclose the limitations of claims 4- 5. See Non-Final Office Action, November 23, 2021, page 11. The Office Action nevertheless states that it would have been prima facie obvious to have modified Park to provide such recitations as it is changing proportions or dimensions, but that Park would not operate differently than the present invention and would function appropriately with the claimed values.”  PARK makes the limitations of claims 4-5 obvious insomuch as though the proportions are not directly disclosed, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results.  Here, there are no new or unexpected results if the lengths are substantially the same or different, the smoking article will still perform in the same manner.
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726